DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/2021 has been entered.
Response to Amendment
Applicant amendment filed 12/21/2021 has been entered and is currently under consideration.  Claims 1-4, 12-16, 27-37 remain pending in the application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 32 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 27 recites “each of the bead cores has a circular cross section with a plurality of sheath wires wound helically around the annular core, the bead core being covered by a wrapping sheet having a cloth material using organic fiber cords.”
Dependent claim 32 recites “wherein in a radial cross-sectional view, each of the bead cores is formed in a hexagonal shape consisting of a trapezoidal portion in which an axial width thereof increases radially outwardly and a rectangular portion arranged on a radially outer side of the trapezoidal portion.”
Claim 32 is rendered indefinite because it is not clear how the hexagonal shape of the bead cores of claim 32 further limits the circular cross section of the bead cores in claim 27 since these embodiments are two mutually exclusive shapes.  For the purpose of compact prosecution, the claim 27 has been interpreted to mean each of the bead cores has a circular cross section with a plurality of sheath wires wound helically around the annular core, the bead core being covered by a wrapping sheet having a cloth material using organic fiber cords or in a radial cross-sectional view, each of the bead cores is formed in a hexagonal shape consisting of a trapezoidal portion in which an axial width thereof increases radially outwardly and a rectangular portion arranged on a radially outer side of the trapezoidal portion.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 32 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 27 recites “each of the bead cores has a circular cross section with a plurality of sheath wires wound helically around the annular core, the bead core being covered by a wrapping sheet having a cloth material using organic fiber cords.”
Dependent claim 32 recites “wherein in a radial cross-sectional view, each of the bead cores is formed in a hexagonal shape consisting of a trapezoidal portion in which an axial width thereof increases radially outwardly and a rectangular portion arranged on a radially outer side of the trapezoidal portion.”
A hexagonal shape does not further limit a circular cross section and therefore claim 32 fails to further limit the subject matter of claim 27.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 27-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Potier (US 2012/0097310 of record) in view of Suzuki (US 2006/0102270).
Regarding claim 27, Potier teaches:
A pneumatic tire comprising a pair of bead portions each having a bead core therein (Fig 2: tire 1, bead 3, bead wire 4; [0014, 0032-0033]), wherein
each of the pair of the bead portions has an outer side surface which is to be in contact with a standard rim on an outer side in a tire axial direction of the respective one of the bead cores ([0014]),
in a tire meridian section of the pneumatic tire in a pre-mounted state in which a width between the outer side surfaces is equal to a rim width of the standard rim ([0016]), in at least one of the pair of the bead portions, a distance (H) in a tire radial direction between an inner end in the tire radial direction of the bead core and a bead toe and a maximum width (Y) in the tire axial direction of the bead core (Fig 2).
Potier does not explicitly recite a distance (H) in a tire radial direction between an inner end in the tire radial direction of the bead core and a bead toe is larger than 0.5 times and smaller than 2.5 times a maximum width (Y) in the tire axial direction of the bead core.
However, Fig 2 shows a value for this relationship that is close to the claimed range.
Applicant arguments regarding Figure 2 of Potier with annotation (reproduced below) state that H is 0.85 times Y.

    PNG
    media_image1.png
    459
    512
    media_image1.png
    Greyscale

While patent drawings are not to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims.  See In re Mraz, 173 USPQ 25 (CCPA 1972).  In Mraz, examiner rejected claim 1 in a 103 rejection over Wilson (US 2,326,715) and Canada (CA 1,428,142).  Claim 1, directed to deburring rolls, required that the mating portions of roll members define a strip-receiving peripheral groove with inwardly converging inclined surfaces at an angle, with respect to a plane perpendicular to the axis of the roll member, not exceeding 15o.  With respect to the claimed limitation of the angle with respect to a plane perpendicular to the axis of a roll member not exceeding 15 degrees, examiner relied on Figure 3 of the Wilson reference, which is reproduced below:

    PNG
    media_image2.png
    163
    325
    media_image2.png
    Greyscale

The Patent Office Board of Appeals (the Board) affirmed the examiner's 103 rejection.  Appellant argued that the Board erred in that it "treated diagrammatic drawings of the principal reference, Wilson et al, as working drawings, scaled the drawings to find a disclosure meeting a critical maximum angular limitation in all of appellant's claims" (page 27).  The U.S. Court of Customs and Patent Appeals (the Court) rejected appellant's argument.  The Court commented "The half-angle of the V-shaped groove 10a measures about 6o on this drawing, but the specification says nothing about the angle" (page 26).  The Court acknowledged that patent drawings are not working drawings. (page 27)  However, the Court held that things shown clearly in patent drawings cannot be disregarded. (page 27)  The Court found that Figure 3 of the Wilson reference focuses on the edge rolls, showing them with great particularity and showing the grooves thereon to have an angularity well within the range recited in appellant's claim (page 27).  In particular, the Court found that the Wilson reference shows an edge roll having a 6o degree groove angle. (page 28)  The Court affirmed the decision of the Board.
One of ordinary skill in the art would be motivated to look to the relationships shown in the figures since Potier does not teach all the dimensions of the tire components.  Therefore it would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to try the dimensional relationships as taught by Fig 2 of Potier for the components illustrated in the figure.
Potier does not teach each of the bead cores has a circular cross section with a plurality of sheath wires wound helically around the annular core, the bead core being covered by a wrapping sheet having a cloth material using organic fiber cords.
In the same field of endeavor regarding tire beads, Suzuki teaches bead cores having a circular cross section with a plurality of sheath wires wound helically around the annular core, the bead core being covered by a wrapping sheet having a cloth material using organic fiber cords for the motivation of preventing permeation of rubber during vulcanization (Fig 2: bead core 5, annular core 10, sheath wires 11a, sheath 11, wrapping member 17, sheet-like body 16; [0025, 0029-0030]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the bead core as taught by Potier with the circular sheath bead core with organic fiber wrap as taught by Suzuki in order to prevent permeation of rubber during vulcanization.
Regarding claim 28, Potier in view of Suzuki teaches the tire according to claim 27.
Suzuki further teaches wherein a width in the tire axial direction of each of the bead cores increases radially outwardly from the inner end of respective one of the bead cores (Fig 1).
Regarding claim 29, Potier in view of Suzuki teaches the tire according to claim 27.
Potier further teaches wherein the distance (H) is larger than 0.8 times and smaller than 2.0 times the maximum width (Y).  See rejection of claim 27 for discussion of relationships shown in drawings.
Regarding claim 30, Potier in view of Suzuki teaches the tire according to claim 27.
Potier in view of Suzuki does not explicitly recite wherein a distance (x) between the inner end in the tire axial direction of the bead core and the bead toe is larger than 0.3 times and smaller than 2.0 times the maximum width (Y).
However, Fig 2 of Potier shows this relationship.
See rejection of claim 27 for discussion of relationships shown in drawings.
Claim(s) 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Potier in view of Suzuki as applied to claim 27 above, and further in view of Itami et al. (JP 57158105 with reference made to examiner provided machine translation) hereinafter Itami.
Regarding claim 32, Potier in view of Suzuki teaches the tire according to claim 27.
Potier in view of Suzuki does not teach wherein in a radial cross-sectional view, each of the bead cores is formed in a hexagonal shape consisting of a trapezoidal portion in which an axial width thereof increases radially outwardly and a rectangular portion arranged on a radially outer side of the trapezoidal portion.
In the same field of endeavor regarding tires, Itami teaches bead cores formed in a hexagonal shape consisting of a trapezoidal portion in which an axial width thereof increases radially outwardly and a rectangular portion arranged on a radially outer side of the trapezoidal portion for the motivation of preventing slippage between the bead core and filler (Fig 11: bead core 15; ln 112-113).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the bead core shape as taught by Potier in view of Suzuki with the shape as taught by Itami in order to prevent slippage between bead core and filler.
Allowable Subject Matter
Claims 1-4, 12-16, and 33-37 allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1, Potier teaches:
A pneumatic tire comprising a pair of bead portions each having a bead core therein (Fig 2: tire 1, bead 3, bead wire 4; [0014, 0032-0033]), wherein
each of the pair of the bead portions has an outer side surface which is to be in contact with a standard rim on an outer side in a tire axial direction of the respective one of the bead cores ([0014]),
in a tire meridian section of the pneumatic tire in a pre-mounted state in which a width between the outer side surfaces is equal to a rim width of the standard rim ([0016]), in at least one of the pair of the bead portions, a distance (H) in a tire radial direction between an inner end in the tire radial direction of the bead core and a bead toe and a maximum width (Y) in the tire axial direction of the bead core (Fig 2).
Potier does not explicitly recite a distance (H) in a tire radial direction between an inner end in the tire radial direction of the bead core and a bead toe is larger than 0.5 times and smaller than 2.5 times a maximum width (Y) in the tire axial direction of the bead core.
However, Fig 2 shows a value for this relationship that is close to the claimed range.
Applicant arguments regarding Figure 2 of Potier with annotation (reproduced below) state that H is 0.85 times Y.

    PNG
    media_image1.png
    459
    512
    media_image1.png
    Greyscale

While patent drawings are not to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims.  See In re Mraz, 173 USPQ 25 (CCPA 1972).  In Mraz, examiner rejected claim 1 in a 103 rejection over Wilson (US 2,326,715) and Canada (CA 1,428,142).  Claim 1, directed to deburring rolls, required that the mating portions of roll members define a strip-receiving peripheral groove with inwardly converging inclined surfaces at an angle, with respect to a plane perpendicular to the axis of the roll member, not exceeding 15o.  With respect to the claimed limitation of the angle with respect to a plane perpendicular to the axis of a roll member not exceeding 15 degrees, examiner relied on Figure 3 of the Wilson reference, which is reproduced below:

    PNG
    media_image2.png
    163
    325
    media_image2.png
    Greyscale

The Patent Office Board of Appeals (the Board) affirmed the examiner's 103 rejection.  Appellant argued that the Board erred in that it "treated diagrammatic drawings of the principal reference, Wilson et al, as working drawings, scaled the drawings to find a disclosure meeting a critical maximum angular limitation in all of appellant's claims" (page 27).  The U.S. Court of Customs and Patent Appeals (the Court) rejected appellant's argument.  The Court commented "The half-angle of the V-shaped groove 10a measures about 6o on this drawing, but the specification says nothing about the angle" (page 26).  The Court acknowledged that patent drawings are not working drawings. (page 27)  However, the Court held that things shown clearly in patent drawings cannot be disregarded. (page 27)  The Court found that Figure 3 of the Wilson reference focuses on the edge rolls, showing them with great particularity and showing the grooves thereon to have an angularity well within the range recited in appellant's claim (page 27).  In particular, the Court found that the Wilson reference shows an edge roll having a 6o degree groove angle. (page 28)  The Court affirmed the decision of the Board.
One of ordinary skill in the art would be motivated to look to the relationships shown in the figures since Potier does not teach all the dimensions of the tire components.  Therefore it would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to try the dimensional relationships as taught by Fig 2 of Potier for the components illustrated in the figure.
Potier does not teach when measured at a radial height of the axially outer end of the bead core, a minimum length in the tire axial direction between an axially outer end of the bead core and the outer side surface is in a range of from 10% to 25% of the maximum width (Y).
The remaining prior art of record does not teach the above limitations.  Therefore claim 1 is allowed.
Claims 2-4 and 12-16 are allowed due to dependency on claim 1.
Regarding claim 33, Potier teaches:
A pneumatic tire comprising a pair of bead portions each having a bead core therein (Fig 2: tire 1, bead 3, bead wire 4; [0014, 0032-0033]), wherein
each of the pair of the bead portions has an outer side surface which is to be in contact with a standard rim on an outer side in a tire axial direction of the respective one of the bead cores ([0014]),
in a tire meridian section of the pneumatic tire in a pre-mounted state in which a width between the outer side surfaces is equal to a rim width of the standard rim ([0016]), in at least one of the pair of the bead portions, a distance (H) in a tire radial direction between an inner end in the tire radial direction of the bead core and a bead toe and a maximum width (Y) in the tire axial direction of the bead core (Fig 2).
Potier does not explicitly recite a distance (H) in a tire radial direction between an inner end in the tire radial direction of the bead core and a bead toe is larger than 0.5 times and smaller than 2.5 times a maximum width (Y) in the tire axial direction of the bead core.
However, Fig 2 shows a value for this relationship that is close to the claimed range.
Applicant arguments regarding Figure 2 of Potier with annotation (reproduced below) state that H is 0.85 times Y.

    PNG
    media_image1.png
    459
    512
    media_image1.png
    Greyscale

While patent drawings are not to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims.  See In re Mraz, 173 USPQ 25 (CCPA 1972).  In Mraz, examiner rejected claim 1 in a 103 rejection over Wilson (US 2,326,715) and Canada (CA 1,428,142).  Claim 1, directed to deburring rolls, required that the mating portions of roll members define a strip-receiving peripheral groove with inwardly converging inclined surfaces at an angle, with respect to a plane perpendicular to the axis of the roll member, not exceeding 15o.  With respect to the claimed limitation of the angle with respect to a plane perpendicular to the axis of a roll member not exceeding 15 degrees, examiner relied on Figure 3 of the Wilson reference, which is reproduced below:

    PNG
    media_image2.png
    163
    325
    media_image2.png
    Greyscale

The Patent Office Board of Appeals (the Board) affirmed the examiner's 103 rejection.  Appellant argued that the Board erred in that it "treated diagrammatic drawings of the principal reference, Wilson et al, as working drawings, scaled the drawings to find a disclosure meeting a critical maximum angular limitation in all of appellant's claims" (page 27).  The U.S. Court of Customs and Patent Appeals (the Court) rejected appellant's argument.  The Court commented "The half-angle of the V-shaped groove 10a measures about 6o on this drawing, but the specification says nothing about the angle" (page 26).  The Court acknowledged that patent drawings are not working drawings. (page 27)  However, the Court held that things shown clearly in patent drawings cannot be disregarded. (page 27)  The Court found that Figure 3 of the Wilson reference focuses on the edge rolls, showing them with great particularity and showing the grooves thereon to have an angularity well within the range recited in appellant's claim (page 27).  In particular, the Court found that the Wilson reference shows an edge roll having a 6o degree groove angle. (page 28)  The Court affirmed the decision of the Board.
One of ordinary skill in the art would be motivated to look to the relationships shown in the figures since Potier does not teach all the dimensions of the tire components.  Therefore it would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to try the dimensional relationships as taught by Fig 2 of Potier for the components illustrated in the figure.
Potier does not teach a tread width is a distance between tread edges in the tire axial direction and is a maximum width of the tire.
The remaining prior art of record does not teach the above limitations.  Therefore claim 33 is allowed.
Claims 34-37 are allowed due to dependency on claim 33.
Claim 31 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 31, Potier in view of Suzuki teaches the tire according to claim 27.
Potier in view of Suzuki does not teach wherein a minimum length in the tire axial direction between the bead core and the outer side surface is in a range of from 10% to 25% of the maximum width (Y).
The remaining prior art of record does not teach the above limitations.  Therefore claim 31 is indicated for allowable subject matter.
Response to Arguments
Applicant’s arguments filed 12/21/2021 with respect to claims 1-4, 12-16, 31, and 33-37 have been fully considered and are persuasive.  The rejection of 09/21/2021 has been withdrawn. 
Applicant's arguments filed 12/21/2021 with respect to the remainder of the claims have been fully considered but they are not persuasive.
Regarding Potier, applicant argues that the figures of Potier cannot be used to teach a distance (H) in a tire radial direction between an inner end in the tire radial direction of the bead core and a bead toe is larger than 0.5 times and smaller than 2.5 times a maximum width (Y) in the tire axial direction of the bead core.  Applicant argues that Potier discloses that the figures are not drawn to scale.  However, relationships shown in patent drawings cannot simply be ignored. While patent drawings are not to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims.  See In re Mraz, 173 USPQ 25 (CCPA 1972).  In Mraz, examiner rejected claim 1 in a 103 rejection over Wilson (US 2,326,715) and Canada (CA 1,428,142).  Claim 1, directed to deburring rolls, required that the mating portions of roll members define a strip-receiving peripheral groove with inwardly converging inclined surfaces at an angle, with respect to a plane perpendicular to the axis of the roll member, not exceeding 15o.  With respect to the claimed limitation of the angle with respect to a plane perpendicular to the axis of a roll member not exceeding 15 degrees, examiner relied on Figure 3 of the Wilson reference, which is reproduced below:

    PNG
    media_image2.png
    163
    325
    media_image2.png
    Greyscale

The Patent Office Board of Appeals (the Board) affirmed the examiner's 103 rejection.  Appellant argued that the Board erred in that it "treated diagrammatic drawings of the principal reference, Wilson et al, as working drawings, scaled the drawings to find a disclosure meeting a critical maximum angular limitation in all of appellant's claims" (page 27).  The U.S. Court of Customs and Patent Appeals (the Court) rejected appellant's argument.  The Court commented "The half-angle of the V-shaped groove 10a measures about 6o on this drawing, but the specification says nothing about the angle" (page 26).  The Court acknowledged that patent drawings are not working drawings. (page 27)  However, the Court held that things shown clearly in patent drawings cannot be disregarded. (page 27)  The Court found that Figure 3 of the Wilson reference focuses on the edge rolls, showing them with great particularity and showing the grooves thereon to have an angularity well within the range recited in appellant's claim (page 27).  In particular, the Court found that the Wilson reference shows an edge roll having a 6o degree groove angle. (page 28)  The Court affirmed the decision of the Board.
As shown by applicant, the distance (H) is approximately 0.85 times that of the maximum width (Y) as illustrated in Fig 2 of Potier.  While this is not considered an explicit teaching alone, one of ordinary skill in the art would be motivated to look to the relationships shown in the figures since Potier does not teach all the dimensions of the tire components.  Therefore it would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to try the dimensional relationships as taught by Fig 2 of Potier for the components illustrated in the figure.
Regarding claim 27, applicant argues that the prior art does not teach each of the bead cores has a circular cross section with a plurality of sheath wires wound helically around the annular core, the bead core being covered by a wrapping sheet having a cloth material using organic fiber cords.  See new grounds of rejection above.
For at least the above reasons, the application is not in condition for allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A WANG whose telephone number is (571)272-5361.  The examiner can normally be reached on M-Th 8 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER A WANG/Examiner, Art Unit 1741                                                                                                                                                                                                        

                                                                                                                                                                                              /TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743